Citation Nr: 1723093	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicide agents.

2. Entitlement to a rating greater than 70 percent for posttraumatic stress disorder with depression.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi; and from an April 2016 rating decision issued by the RO in Huntington, West Virginia. The appeal was certified to the Board by the Huntington RO. 

In January 2013, a videoconference hearing was held before the undersigned. In March 2014, the Board granted entitlement to service connection for posttraumatic stress disorder with depression resolving that appeal. The issue of entitlement to service connection for a skin disorder was remanded for additional development.

In April 2014, the RO implemented the Board's grant and assigned a 30 percent rating for posttraumatic stress disorder with depression effective February 14, 2011. In September 2014, the Veteran disagreed with the assigned rating and effective date. In July 2015, the RO modified the description of the disability to an unspecified depressive disorder with posttraumatic stress disorder, and assigned a 70 percent rating effective February 12, 2011. In July 2015, a statement of the case was furnished to the appellant addressing both the initial rating and effective date assigned.  Thereafter, the Veteran did not perfect a timely appeal. As such, the July 2015 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 remand directed that the Veteran be scheduled for a VA dermatology examination by a dermatologist. In November 2014, he underwent a skin examination which was conducted by a physiatrist. In April 2015, the RO requested an examination by a dermatologist. The Veteran was also sent a letter advising that an examination was being scheduled. Information in the July 2015 supplemental statement of the case indicates the Veteran failed to report for the scheduled examination. 

In the March 2017 post-remand brief the representative argued that a longitudinal review of the file revealed no evidence documenting a failure to report, and that in the absence of evidence that the VA medical center properly notified him of the examination, the AOJ's assertions were unsupported. The representative further argued that the November 2014 VA opinion failed to address the theory of service connection based on exposure to herbicides. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (The presumption is not the sole method for showing causation and thereby establishing service connection). 

On review information in the electronic record shows the Veteran failed to report for a dermatology examination on June 22, 2015 and the examination was canceled. A December 2015 VA record indicates the authorization for April 2015 for a non-VA care dermatology consult had expired. An addendum to this note indicates the dermatology consult was for compensation and pension and apparently this issue had been resolved. 

The issue of entitlement to service connection for a skin disorder remains pending and it is unclear whether the Veteran was properly notified of the June 2015 examination. The file does not contain correspondence from the medical center advising him of the date and time of the examination. Considering this fact as well as the representative's arguments, the Veteran should be given another opportunity to report for a VA dermatology examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (If notification of an upcoming VA examination is not explicitly of record then the presumption of regularity allowing VA to presume that the appellant was notified may not be applied.)

In an April 2016 rating decision VA continued the 70 percent rating for PTSD with depression and again denied entitlement to a total disability rating based on individual unemployability. Thereafter, the Veteran submitted a timely notice of disagreement. A remand is necessary so that a statement of the case can be furnished. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a dermatologist. The VBMS and Virtual VA folders must be available for review.

Following examination and review of all of the evidence of record, the dermatologist must diagnose any current skin disorder. Thereafter, the dermatologist must opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed skin disorder began during service or is otherwise etiologically related to active service or events therein, to include exposure to herbicide agents. 

In providing the requested opinions, the dermatologist is advised that the Veteran is competent to report the onset and continuity of his symptomatology. The dermatologist is further advised that service connection for the claimed skin disorder can be established on a direct basis due to Agent Orange and such is not precluded solely because the disease is not listed as a presumptive condition associated with exposure to herbicide agents. 

A complete rationale for any opinion expressed must be provided. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the requested development, readjudicate the issue of entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicide agents. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.

5. Issue a statement of the case addressing the following issues: entitlement to a rating greater than 70 percent for PTSD with depression; and entitlement to a total disability rating based on individual unemployability. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on these issues should they be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


